UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-2011


EUGENE T. HOLMES, a/k/a Eugene "Sherlock" Holmes,

                 Plaintiff - Appellant,

          v.

DAYNA CAUSBY, Director, Board of Elections; DANIEL C.
AYSCUE, President, Alliance Bank & Trust; GREGORY MCINTYRE,
Attorney; TIM MOORE; ROGER WOODARD,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00241-MR)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene T. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene T. Holmes appeals the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2012) complaint.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.          See 4th Cir. R. 34(b).             Because Holmes does

not challenge in his informal brief the basis for the district

court’s disposition but instead appears to raise new claims, he

has   forfeited       appellate        review      of     the     court’s     order.

Accordingly,    we    affirm     the     district       court’s    judgment.      We

dispense   with      oral     argument     because       the    facts   and    legal

contentions    are   adequately        presented    in    the     materials    before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2